—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered November 8, 1996, convicting him of kidnapping in the second degree, attempted robbery in the first degree (three counts), attempted grand larceny in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Clabby, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We reject the defendant’s claim that the trial court unduly restricted his recross examination of the complainant. The line of questioning pursued by the defendant was beyond the scope of the preceding redirect examination of the complainant (see, People v Bethune, 105 AD2d 262).
The defendant’s remaining contentions are without merit. Bracken, J. P., Goldstein, McGinity and Schmidt, JJ., concur.